Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 15th day of December, 2014,
the cause on appeal to revise or reverse the judgment between

ENRIQUE MUNOZ, Appellant                           On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-13-00915-CR         V.                      Trial Court Cause No. F-1333106-K.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 25th day of February, 2015.




                                                                     LISA MATZ, Clerk